              Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 1 of 23




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                                 :
    Plaintiff,                                 :
                                               :
         v.                                    :       CIVIL ACTION NO. 21-CV-0141
                                               :
THE COMMONWEALTH OF                            :
PENNSYLVANIA,                                  :
     Defendant.                                :


                                         MEMORANDUM

SLOMSKY, J.                                                                JANUARY 28, 2021

         Petitioner Amro Elansari filed this pro se civil action against the Commonwealth of

Pennsylvania pursuant to 42 U.S.C. § 1983 seeking to require the Commonwealth to

decriminalize growing marijuana and to expunge criminal records of those, including himself,

who have been convicted of marijuana-related crimes. He seeks leave to proceed in forma

pauperis. The Court will grant Elansari leave to proceed in forma pauperis, dismiss his

Complaint as legally frivolous, and direct him to show cause as to why he should not be subject

to a prefiling injunction because of his pattern of abusing the courts by filing frivolous litigation.

I.       BACKGROUND 1

         A. Litigation History

         Elansari was a law student at Penn State Law until he was suspended from the school in

2015 for selling marijuana out of his apartment, first for two years, and then indefinitely. See

Elansari v. United States, 823 F. App’x 107, 112 (3d Cir. 2020) (per curiam); see also Elansari



1
    The following facts are taken from public dockets and Elansari’s Complaint.


                                                   1
          Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 2 of 23




v. Commonwealth, Civ. A. No. 18-1123 (M.D. Pa. May 11, 2020 Report and Recommendation,

adopted by June 2, 2020 Order). Also in 2015, Elansari was arrested for and convicted of

various marijuana-related offenses in Pennsylvania. See Commonwealth v. Elansari, CP-14-CR-

0000408-2015 (C.P. Centre). It appears his probation was revoked in 2017, apparently as a

result of a conviction on new drug charges, and a new sentence was imposed. Id.; see also

Commonwealth v. Elansari, CP-14-CR-0001625-2016 (C.P. Centre).

       In 2018, Elansari began filing a series of baseless lawsuits in this district, all of which

were dismissed. He has filed nineteen lawsuits in less than two and a half years. 2 In all but one

lawsuit, which was dismissed for failure to prosecute, Elansari v. Golf Club Apartments, Civ. A.

No. 18-4171 (E.D. Pa.), Elansari sought and was granted leave to proceed in forma pauperis and

his claims were dismissed upon screening. The Court will review those filings here as evidence

of Elansari’s filing behavior in this Court.

       On February 25, 2019, Elansari filed two lawsuits. In one lawsuit, Elansari sued the

University of Pennsylvania, a professor, and a provider of cell phone charging stations because,

to retrieve his cell phone from a free phone charging station he used at the Exton Mall, he was

required to complete a University of Pennsylvania survey on consumer psychology, which he

believed violated federal regulations and principles of informed consent. See Elansari v. Univ.

of Pa., Civ. A. No. 19-786 (E.D. Pa. ECF No. 2.) Judge Diamond, who was assigned to the case,

granted Elansari leave to proceed in forma pauperis and, after giving him leave to amend,

dismissed his federal claims as implausible and his state claims for lack of subject matter




2
  This figure does not include a petition for a writ of habeas corpus that Elansari filed, which was
transferred to the United States District Court for the Middle District of Pennsylvania because it
challenged his convictions from Centre County. See Elansari v. Commonwealth of Pa., Civ. A.
No. 18-2161 (E.D. Pa.).
                                                  2
          Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 3 of 23




jurisdiction. The United States Court of Appeals for the Third Circuit affirmed the dismissal.

See Elansari v. Univ. of Pennsylvania, 779 F. App’x 1006, 1009 (3d Cir. 2019), cert. denied, 140

S. Ct. 837 (2020). In the second lawsuit, Elansari sued Judge Savage for violating his rights by

dismissing Elansari’s prior case, Civil Action Number 18-4171. Elansari v. Savage, Civ. A. No.

19-787 (E.D. Pa.). Elansari was granted leave to proceed in forma pauperis and his claims were

dismissed as barred by absolute judicial immunity; his appeal was dismissed for failure to pay

the fees as directed. Id. (ECF Nos. 4, 5 & 8.)

       On July 10, 2019, Elansari filed his next group of lawsuits. He filed a putative class

action against Tinder, Inc., the dating application, for allegedly sending users false notification of

dating interest, which lawsuit was dismissed because Elansari could not pursue claims on behalf

of others and because the Court lacked jurisdiction over his individual fraud claims. See

Elansari v. Tinder, Inc., Civ. A. No. 19-3003, 2019 WL 3244589, at *1 (E.D. Pa. July 18, 2019).

The Third Circuit affirmed the dismissal of these claims. Elansari v. Tinder, 784 F. App’x 114,

116 (3d Cir. 2019) (per curiam). The second lawsuit of this group alleged that the Pennsylvania

State System of Higher Education and two of its attorneys infringed on a patent Elansari claimed

to have held (but never identified) on software to prevent cheating, and was dismissed as legally

frivolous after Elansari was given leave to amend. See Elansari v. Passhe, Civ. A. No. 19-3005,

2019 WL 4034692, at *3 (E.D. Pa. Aug. 26, 2019). The Third Circuit concluded it lacked

jurisdiction over Elansari’s appeal and declined to transfer his appeal to the Court of Appeals for

the Federal Circuit. Elansari v. Passhe, No. 19-3020 (3d Cir. Mar. 16, 2020 Order). Elansari’s

third lawsuit in this group of cases, brought against a video gaming company for violating his

constitutional rights by “muting” him from playing a video game, was also dismissed. See

Elansari v. Jagex Inc., Civ. A. No. 19-3006, 2019 WL 3202195, at *2 (E.D. Pa. July 15, 2019).



                                                  3
           Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 4 of 23




That dismissal was affirmed on appeal over Elansari’s argument that Judge Kearney, who

dismissed the complaint, failed to construe his complaint as raising a claim under Title II of the

Civil Rights Act of 1964. Elansari v. Jagex, Inc., 790 F. App’x 488, 490 (3d Cir. 2020) (per

curiam).

       Less than a month after filing that group of three cases, Elansari filed two more. One of

those lawsuits brought claims against tobacco companies for selling cigarettes that led to

Elansari, an admitted marijuana smoker, to breathe second-hand smoke, and was dismissed for

failure to state a claim or a legally cognizable injury. Elansari v. Altria, Civ. A. No. 19-3415,

2019 WL 3562652, at *2 (E.D. Pa. Aug. 2, 2019). The Third Circuit affirmed that dismissal.

Elansari v. Altria, 799 F. App’x 107 (3d Cir. 2020) (per curiam). The second lawsuit brought

constitutional claims against the United States Marine Corps and the President Judge of the

Centre County Court of Common Pleas based on Elansari’s allegations that the judge failed to

terminate his probation early, preventing him from signing up for the Marine Corp. Elansari’s

claims against the judge were dismissed as barred by absolute judicial immunity and his claims

against the Marine Corps were dismissed as legally baseless. See Elansari v. Ruest, Civ. A. No.

19-3609, 2019 WL 3936358, at *2 (E.D. Pa. Aug. 19, 2019). The Third Circuit affirmed that

dismissal too. Elansari v. Ruest, 796 F. App’x 763, 764 (3d Cir. 2020) (per curiam).

       On December 31, 2019, Elansari filed two more cases. One of those cases raised

constitutional claims against the Philadelphia Municipal Court and two Municipal Court Judges

based on their “enforc[ement of] the rules of state court while addressing his cases in

Philadelphia Court, and on a case where he seemingly represents other persons.” Elansari v.

Philadelphia Mun. Court, Civ. A. No. 19-6197, 2020 WL 61264, at *1 (E.D. Pa. Jan. 6, 2020)

(footnote omitted). These claims were dismissed as legally frivolous because the judges were



                                                 4
          Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 5 of 23




entitled to absolute judicial immunity, the state court was immune, and Elansari had not pled a

basis for a constitutional claim; the dismissal was summarily affirmed on appeal. Id. at *2;

Elansari v. Phila. Municipal Ct., 816 F. App’x 628, 629-30 (3d Cir. 2020) (per curiam).

Elansari’s complaint in the second lawsuit purported to raise claims under criminal law and §

1983 against local police, Paypal, and an individual located in Oregon, based on allegations that

the Oregonian whom he hired to develop an internet-based video game swindled him and the

police did not pursue criminal charges. That case was dismissed as legally frivolous — and

summarily affirmed on appeal — because criminal statutes did not give rise to civil liability and

law enforcement’s alleged failure to investigate and prosecute others did not give rise to a

constitutional claim. 3 See Elansari v. Ramirez, Civ. A. No. 19-6198, 2020 WL 85967, at *3

(E.D. Pa. Jan. 6, 2020), aff’d, 816 F. App’x 630 (3d Cir. 2020) (per curiam).

       Elansari filed his next frivolous lawsuit less than a month later. In that lawsuit, his tenth

in this Court, Elansari renewed his claims against the video game company that allegedly muted

him, this time expressly raising claims under Title II of the Civil Rights Act of 1964 following

the Third Circuit’s conclusion that these claims were not pursued in the earlier lawsuit. He filed

the complaint two days after the Third Circuit rejected his appeal. Judge Kearney dismissed the

case as legally frivolous because it was barred by claim preclusion and, in any event, because

Elansari failed to state a claim. See Elansari v. Jagex Inc., Civ. A. No. 20-423, 2020 WL

704861, at *2 (E.D. Pa. Feb. 11, 2020). Elansari’s appeal was dismissed when he failed to pay

the fees as directed. Elansari v. Jagex, Inc., No. 20-1358 (3d Cir. Oct. 8, 2020 Order).




3
 Following the resolution of that appeal, and despite being informed of the flaws in his claims,
Elansari initiated a similar suit in state court against different law enforcement officials, which
was removed to this Court and remains pending. See Elansari v. Ramirez, Civ. A. No. 20-896
(E.D. Pa.).
                                                  5
          Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 6 of 23




       In the meantime, a week after Judge Kearney dismissed his case, Elansari filed a new

case, this time suing Judge Kearney, alleging constitutional violations based on the Judge’s legal

rulings. That case was dismissed as legally frivolous and Elansari was informed, as he was in

certain of his prior cases, that absolute judicial immunity precludes constitutional claims against

judges based on their judicial decisions. See Elansari v. Kearney, Civ. A. No. 20-0914, 2020

WL 887917, at *2-*3 (E.D. Pa. Feb. 24, 2020). Elansari’s appeal of that order was dismissed

when he failed to pay the fees to proceed as directed. Elansari v. Kearney, No. 20-1476, 2020

WL 5240433 (3d Cir. Apr. 3, 2020)

       Elansari filed his next lawsuit in July 2020. In that case, he sought a writ of mandamus to

compel the Federal Bureau of Investigation, the Department of Justice, and the West Goshen

Police Department to prosecute various individuals for Facebook posts that made him feel

threatened. Judge Quiñones dismissed the petition as legally frivolous because Elansari had not

alleged a basis for mandamus relief. See Elansari v. Fed. Bureau of Investigation, Civ. A. No.

20-3593, 2020 WL 4365604, at *2 (E.D. Pa. July 30, 2020). Elansari filed a petition for

reconsideration the day his case was dismissed, and Judge Quiñones denied that petition as well.

       Four days later, Elansari filed two new lawsuits. One of those lawsuits recharacterized

the recently dismissed mandamus petition as a civil rights complaint, naming as defendants state,

federal, and local law enforcement agencies and law enforcement officers for failing to prosecute

the individuals responsible for the Facebook posts, as well as Judge Quiñones for dismissing his

mandamus petition. The case was dismissed as legally frivolous on various grounds, essentially

all of which had been grounds for dismissal of Elansari’s claims in prior lawsuits he had filed.

See Elansari v. Barr, Civ. A. No. 20-4000, 2020 WL 4934333, at *3 (E.D. Pa. Aug. 24, 2020)

(“A review of public records reflects that this is the fifteenth case [Elansari] filed in this Court in



                                                   6
          Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 7 of 23




a period of less than two years, and that several of Elansari’s prior cases were dismissed for the

same reasons his current case fails.”). Accordingly, the Court also “place[d] Elansari on notice

that filing baseless lawsuits [could] result in restriction of his filing privileges, including

restrictions on his ability to file in forma pauperis.” Id. The Court denied Elansari’s subsequent

requests for reconsideration.

        The second lawsuit that Elansari filed the same day as his mandamus petition is

particularly relevant here. It is the first of a group of cases that Elansari filed against the

Commonwealth of Pennsylvania in which he claimed that the Commonwealth of Pennsylvania’s

adoption of a medical marijuana program violated his constitutional rights, both because he

believes he should be entitled to grow marijuana and because the Commonwealth has prosecuted

individuals, such as himself, for marijuana-related offenses. The Court dismissed the case,

which was brought pursuant to § 1983, as legally frivolous because the Commonwealth was

entitled to Eleventh Amendment immunity and was not a “person” for purposes of that statute.

Elansari v. Pennsylvania, Civ. A. No. 20-CV-3895, 2020 WL 4735494, at *1 (E.D. Pa. Aug. 14,

2020). Four days later, Elansari filed a new lawsuit, which was dismissed as legally frivolous,

recasting his claims as a mandamus petition seeking to compel the Commonwealth to legalize

marijuana and expunge criminal records of individuals who have been convicted of marijuana-

related crimes. See Elansari v. Pennsylvania, Civ. A. No. 20-4109, 2020 WL 5095446, at *3

(E.D. Pa. Aug. 28, 2020). The Court again placed Elansari “on notice that filing baseless

lawsuits may result in restriction of his filing privileges, including restrictions on his ability to

file in forma pauperis.” Id.

        On December 7, 2020, Elansari filed a new petition for a writ of mandamus against the

Commonwealth to compel the Commonwealth to legalize marijuana and expunge marijuana-



                                                   7
          Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 8 of 23




related criminal records, apparently after he unsuccessfully pursued the claims in state court. In

a memorandum dismissing the case as legally frivolous, the Court observed that the case was

“the seventeenth case Elansari has filed in this Court in just over two years, and the fifth legally

baseless case he has filed in approximately five months, three of which concerned identical

subject matter.” Elansari v. Pennsylvania, Civ. A. No. 20-6189, 2020 WL 7319545, at *3 (E.D.

Pa. Dec. 11, 2020). The Court nevertheless treated Elansari with leniency, observing that:

       It appears Elansari disregarded the portion of the Court’s prior opinion explaining
       that he could not bring a mandamus petition against the Commonwealth and
       mistakenly concluded that he could reassert his claims after fully litigating them
       in the state courts. Giving Elansari the benefit of the doubt, the Court will not
       impose an injunction at this time. However, he should be under no
       misapprehension that continuing to file repetitive, meritless claims in the future
       will result in the imposition of restrictions on his filing privileges.

Id. Elansari then filed for reconsideration three times, and initiated the instant civil action

pursing the same claims, as discussed further below. He also filed another new case on

December 22, 2020, in which he appears to claim that his constitutional rights were violated in

connection with enforcement of his probation in connection with changes in the law related to

medical marijuana. 4 See Elansari v. Ragazzo, Civ. A. No. 20-6170 (E.D. Pa.). That case is

pending, and the Court will address it separately.

       B. The Instant Complaint




4
  In addition to the litigation in this Court, Elansari filed a lawsuit in the United States District
Court for the Middle District of Pennsylvania suing “various federal and state government
agencies, county courthouses, county courts, and Penn State Law seeking, among other things,
an injunction against these parties from enforcing any laws regulating or prohibiting the
possession, use, or distribution of marijuana.” Elansari v. United States, 823 F. App’x 107, 109
(3d Cir. 2020) (per curiam). In that case, the district court and Third Circuit rejected Elansari’s
arguments that his equal protection rights were violated by the enforcement of laws criminalizing
marijuana possession and distribution, and also rejected constitutional claims based on Elansari’s
suspension from law school. Id. at 109-110.
                                                  8
          Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 9 of 23




       Elansari filed his Complaint in the instant civil action against the Commonwealth of

Pennsylvania, pursuant to 42 U.S.C. § 1983. (ECF No. 2.) He claims that the Commonwealth

has violated the Equal Protection Clause of the United States Constitution by “(1) selling

cannabis in violation of federal law while (2) simultaneously arresting and punishing people with

criminal records for violating state law.” (Id. at 1.) Elansari “demands expungement of all

cannabis records within the state of Pennsylvania as well as a declaration on current restriction of

growth unconstitutional” presumably so that he may grow his own marijuana. (Id.) Elansari

initially sought damages, declaratory relief, and injunctive relief, (id. at 4), but subsequently

withdrew his damages claims. (ECF No. 5.) Although he did not name any Commonwealth

officials as Defendants, he believes that Ex Parte Young, 209 U.S. 123 (1908) permits his claims

against the Commonwealth to proceed, (ECF No. 2 at 1; ECF No. 4), even though this argument

was rejected in the context of one of his prior cases. See Elansari v. The Commonwealth of Pa.,

Civ. A. No. 20-6189 (E.D. Pa. Jan. 7, 2020 Order denying reconsideration).

II.    STANDARD OF REVIEW

       The Court grants Elansari leave to proceed in forma pauperis because it appears that he is

not capable of pre-paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(i) requires the Court to dismiss the Petition if, among other things, it is frivolous.

A pleading is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams,

490 U.S. 319, 325 (1989), and is legally baseless if “based on an indisputably meritless legal

theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). As Elansari is proceeding

pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).

III.   DISCUSSION



                                                  9
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 10 of 23




       A. Elansari’s Case is Legally Frivolous

       Elansari’s case is legally frivolous for the same reason his prior civil rights cases against

the Commonwealth were frivolous. “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48 (1988). The Eleventh Amendment bars suits against a state in federal

court when the state has not waived that immunity. See Will v. Mich. Dep’t of State Police, 491

U.S. 58, 65-66 (1989). The Commonwealth of Pennsylvania has not waived that immunity here.

See 42 Pa. Cons. Stat. § 8521(b). Additionally, the Commonwealth is not considered a “person”

for purposes of § 1983. See Will, 491 U.S. at 69.

       Elansari nevertheless alleges that Ex parte Young permits him to proceed in this case on

his claims for injunctive relief against the Commonwealth. Under Ex parte Young, “suits

seeking prospective, but not compensatory or other retrospective relief, may be brought against

state officials in federal court challenging the constitutionality of official conduct enforcing state

law.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993).

The doctrine “is narrow: It applies only to prospective relief, does not permit judgments against

state officers declaring that they violated federal law in the past, and has no application in suits

against the States and their agencies, which are barred regardless of the relief sought.” Id.

(internal quotations omitted). “Consistent with this narrow construction of Ex parte Young, the

doctrine does not apply when the state is the real, substantial party in interest.” Waterfront

Comm’n of New York Harbor v. Governor of New Jersey, 961 F.3d 234, 238 (3d Cir. 2020)

(internal quotations omitted)). Accordingly, if the effect of the relief sought “would operate




                                                  10
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 11 of 23




against the State, then we forego the fiction of Ex parte Young in favor of the bedrock principle

of state sovereign immunity.” Id. at 239.

       Ex Parte Young does not apply here because Elansari has named the Commonwealth

itself as the Defendant, rather than an official of the Commonwealth. In any event, he seeks

relief that would effectively operate against the Commonwealth by requiring it to legalize certain

conduct it has deemed criminal and by forcing it to vacate certain convictions. Accordingly,

there is no legal basis for Elansari to proceed on his claims.

       Elansari’s claims also fail for other reasons. First, Elansari lacks standing to pursue

claims based on harm suffered by anyone other than himself, meaning he may not seek relief for

others whom he perceives as victims of the same laws he challenges, i.e., those convicted under

laws criminalizing marijuana use and possession. See Twp. of Lyndhurst, N.J. v. Priceline.com

Inc., 657 F.3d 148, 154 (3d Cir. 2011) (“[A] plaintiff must assert his or her own legal interests

rather than those of a third party” to have standing to bring a claim (quotations omitted)).

Second, to recover relief for allegedly unconstitutional conviction, “or for other harm caused by

actions whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff

must prove that the conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus[.]” Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation omitted). Elansari’s convictions

have not been invalidated, so he may not pursue equal protection claims that would necessarily

render those convictions invalid, as some of his claims in this case seek to do. Third, Elansari

has not articulated any legal basis for an equal protection claim. See Elansari v. United States,

823 F. App’x 107, 111 (3d Cir. 2020) (per curiam) (“We agree with the District Court that



                                                 11
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 12 of 23




Elansari’s claim fails under a traditional theory of equal protection because he has not shown

that, as an individual who uses, possesses, or distributes marijuana, he is a member of a protected

class. We also agree with the District Court that Elansari’s claim fails under a class-of-one

theory as well because, despite ample opportunity, he has never adduced evidence nor made a

credible allegation that he was irrationally and intentionally treated differently by Penn State

Law, or any other Appellee, from any similarly situated individual.”).

        In sum, Elansari’s repetitive Complaint is legally frivolous for numerous reasons and will

be dismissed with prejudice.

        B. Elansari Must Show Cause as to Why He Should not be Enjoined

        Because of Elansari’s demonstrated pattern of filing frivolous cases in this Court, he will

be directed to show cause as to why he should not be subject to a pre-filing injunction

prohibiting him from proceeding in forma pauperis in future lawsuits, with limited exception.

“When a district court is confronted with a pattern of conduct from which it can only conclude

that a litigant is intentionally abusing the judicial process and will continue to do so unless

restrained, . . . [the court] is entitled to resort to its power of injunction and contempt to protect

its process.” See Abdul-Akbar v. Watson, 901 F.2d 329, 333 (3d Cir. 1990). The All Writs Act,

28 U.S.C. § 1651(a), provides a district court with the ability enjoin “abusive, groundless, and

vexatious litigation.” Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993); see also In re

Oliver, 682 F.2d 443, 445 (3d Cir. 1982). The Third Circuit has held that district courts “must

comply with the following requirements when issuing such prohibitive injunctive orders against

pro se litigants.” Brow, 994 F.2d at 1038. First, the Court should not restrict a litigant from

filing claims “absent exigent circumstances, such as a litigant’s continuous abuse of the judicial

process by filing meritless and repetitive actions.” Id.; see also Matter of Packer Ave. Assoc.,



                                                   12
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 13 of 23




884 F.2d 745, 747 (3d Cir. 1989). Second, the Court “must give notice to the litigant to show

cause why the proposed injunctive relief should not issue.” Brow, 994 F.2d at 1038; see also

Gagliardi v. McWilliams, 834 F.2d 81, 83 (3d Cir. 1987). Third, the scope of the injunctive

order “must be narrowly tailored to fit the particular circumstances of the case before the [ ]

Court.” Brow, 944 F.2d at 1038.

       As explained in detail above, Elansari has engaged in a pattern of litigation activity in the

Court that is vexatious. He has filed nineteen civil cases in this Court in less than two and a half

years. With the exception of one case that was dismissed for failure to prosecute, and one that

remains pending, 5 each of these cases was dismissed on § 1915 screening as legally frivolous or

for some other defect after Elansari was granted leave to proceed in forma pauperis. None of his

appeals were successful either.

       Notably, Elansari’s cases cannot be confined to a subject matter, defendant or type of

defendant, or cause of action. He has sued local, state, and federal officials, large and small

companies ranging from video-game companies to tobacco companies, and private individuals

for numerous perceived harms. Although several of his cases have targeted the

Commonwealth’s marijuana-related laws, that is not always the case. Indeed, it appears that

Elansari regularly files lawsuits about various social issues or perceived harms he encounters in

daily life based on what he thinks the law should be. See Elansari v. Commonwealth, M.D. Pa.

Civ. A. No. 18-1123 (May 11, 2020 Report and Recommendation, adopted by June 2, 2020

Order) (observing that Elansari’s filing activity reflects that he “has engaged in a pattern of

litigation intended to correct some subjective sense on his part that he has been terribly aggrieved




5
 Counsel entered his appearance for the Defendants in that case, although they have not yet been
served, and recently moved to dismiss.
                                                 13
            Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 14 of 23




by various entities throughout the state of Pennsylvania”). With each dismissal, Elansari has

continued to pursue baseless cases, often quickly filing a new lawsuit pursuing legal theories that

had previously been rejected in prior cases, or recasting the same claims under a new, but equally

meritless, legal theories. For example, when his claims against the video game producer who

muted him failed under § 1983, he filed a new lawsuit claiming discrimination under Title II.

When his claims against the Commonwealth failed under § 1983, he filed a new lawsuit seeking

a writ of mandamus. At times, Elansari has even named as defendants the judges who previously

dismissed his cases. Numerous warnings to Elansari have also failed to deter his vexatious filing

activity. He is perhaps best described as a recreational litigant. See Jones v. Warden of Stateville

Corr. Ctr., 918 F. Supp. 1142, 1153 (N.D. Ill. 1995) (“A recreational litigant is one who engages

in litigation as sport and files numerous complaints with little regard for substantive law or court

rules.”).

        If there is one theme that best describes Elansari’s abusive litigation activity it is an abuse

of the privilege of proceeding in forma pauperis. He has filed numerous baseless lawsuits

without expense or consequence. Although the Court has the ability to screen and dismiss

Elansari’s frivolous filings under the screening provision of the in forma pauperis statute,

“[f]rivolous claims amount to a waste of judicial resources and divert attention from processing

good faith claims.” Brown v. City of Philadelphia, Civ. A. No. 05-4160, 2009 WL 1011966, at

*14 (E.D. Pa. Apr. 14, 2009). In the case of a continuous abuse of process, the ability to screen

cases for frivolity under § 1915 “alone is not an efficacious remedy.” Abdul-Akbar v. Watson,

901 F.2d 329, 333 (3d Cir. 1990). For these reasons, the Court will consider the appropriateness

of enjoining Elansari from filing new civil actions on an in forma pauperis basis subject to

limited exception. Although the Court is mindful that any injunction must be narrowly tailored



                                                  14
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 15 of 23




to address the particular litigation conduct at hand, Elansari’s litigation history reflects that an

injunction limited by subject matter, defendant, or cause of action would be insufficient to

prevent Elansari from abusing the Court’s process by crafting his pleadings around the injunction

or filing a new lawsuit based on a perceived societal harm.

       The Third Circuit has not recently addressed in a precedential opinion the appropriateness

of prefiling injunctions prospectively limiting a litigant’s ability to proceed in forma pauperis.

To understand Third Circuit jurisprudence in this area, one must first look to the decision of the

United States Court of Appeals for the District of Columbia in In re Green, 669 F.2d 779 (D.C.

Cir. 1981) (per curiam). At issue in Green was the propriety of the district court’s injunction

against Clovis Carl Green, Jr., a demonstrated abusive prisoner-litigant who filed hundreds of

cases on a pro se and in forma pauperis basis. To address that abuse of process, the district court

directed the Clerk of Court not to file any additional papers submitted by Green and then

amended that order “to provide that Green would be permitted to file claims in the district court

only upon payment of all filing fees plus a $100 cash deposit as security for costs.” Id. at 781.

       The D.C. Circuit concluded that the injunction order violated Green’s constitutional right

of access to the courts based in part on the Supreme Court’s decision in Bounds v. Smith, 430

U.S. 817 (1977), which at the time was relatively recent case law. 6 669 F.2d at 785. The D.C.

Circuit also reasoned that the injunction impermissibly departed from the required case-by-case

assessment of a litigant’s financial eligibility for in forma pauperis status in a given case and the

required case-by-case assessment of frivolity or maliciousness under the version of the in forma

pauperis statute in effect at that time. Id. at 785-86. In recognition that district courts required



6
  Bounds led to a misunderstanding that inmates possessed an abstract limitless right to file with
the courts, and was curtailed by the Supreme Court’s subsequent decisions in Lewis v. Casey,
518 U.S. 343 (1996) and Christopher v. Harbury, 536 U.S. 403 (2002).
                                                  15
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 16 of 23




guidance as to an appropriate order to address such abusive litigation activity, the D.C. Circuit

approved of the following order, which it believed addressed its “constitutional and statutory

concerns”:

       Petitioner may not file any civil action without leave of court. In seeking leave of
       court, petitioner must certify that the claims he wishes to present are new claims
       never before raised and disposed of on the merits by any federal court.

       Upon a failure to certify or upon a false certification, petitioner may be found in
       contempt of court and punished accordingly.

Id. at 787. The intended deterrent feature of this order was that the litigant’s failure to certify

would subject him to penalty for contempt of court. Id. at 788.

       In two cases, one from 1989 and one from 1990, the Third Circuit explicitly endorsed the

approach taken by the D.C. Circuit in Green. In Matter of Packer Ave. Associates, the district

court “enjoined [an abusive litigant who filed numerous matters related to a bankruptcy case]

from ‘filing any further petitions, pleadings or any document whatsoever’ except for a notice of

appeal in the present case.” 884 F.2d 745, 746 (3d Cir. 1989). The Third Circuit found that

order insufficiently narrowly-tailored, because it prohibited the litigant “from ever again filing a

document in federal court.” Id. at 748. The Third Circuit therefore modified the injunction to

prohibit the litigant from filing new cases dealing with the same bankruptcy action without leave

of court and without certifying that he is pursuing new claims. Id. at 749. In doing so, the Third

Circuit took inspiration from Green, finding it to have set forth a “novel approach to the

problems occasioned by pro se litigants who persist in filing great numbers of frivolous

lawsuits.” Id. at 748.

       In Abdul-Akbar v. Watson, the Third Circuit “once again endorse[d] the approach taken

in In re Green as striking an appropriate balance between an indigent citizen’s interest in access

to the district court and the court’s interest in being free from abusive tactics.” 901 F.2d 329,

                                                  16
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 17 of 23




333 (3d Cir. 1990). At issue in Abdul-Akbar was an injunction order issued by the district court

that prohibited Abdul-Akbar, a litigious prisoner, from filing any lawsuits under § 1983 on an in

forma pauperis basis, although he was not barred from proceeding in forma pauperis in other

matters, so long as he did not abuse the privilege. Id. at 331. The Third Circuit concluded that

this order improperly “barr[ed] Abdul-Akbar from filing any in forma pauperis § 1983 suits

without considering the effects on a legitimate claim.” Id. at 331. So, like the approach in

Green, the Third Circuit required the district court to provide the litigant an option for seeking

leave of court to pursue meritorious claims:

        when a district court concludes that a litigant has abused the judicial process by
        filing a multitude of frivolous § 1983 cases in a relatively brief period of time and
        will continue to file such cases unless restrained, we hold that the court may enter
        an injunction directing that the litigant not file any section 1983 claims without
        leave of court and that in seeking leave of court, the litigant certify (1) that the
        claims he wishes to present are new claims never before raised and disposed of on
        the merits by any federal courts, (2) that he believes the facts alleged in his
        complaint to be true, and (3) that he knows of no reason to believe his claims are
        foreclosed by controlling law. Such an injunction should state that upon a failure
        to certify or upon a false certification, the litigant may be found in contempt of
        court and punished accordingly.

Id. at 333.

        Since Abdul-Akbar, the Third Circuit has not discussed in a precedential opinion the

propriety of a prospective injunction limiting an abusive litigant’s in forma pauperis privilege,

but much has changed in the meantime. Notably, in Hurt v. Social Security Administration, the

D.C. Circuit enjoined an abusive litigant from proceeding in forma pauperis in future cases,

observing that “[s]ubsequent Supreme Court cases suggest Green was wrong when it

held section 1915(a) prohibited prospective denials of IFP status.” 544 F.3d 308, 310 (D.C. Cir.

2008). In particular, Hurt cited the Supreme Court’s decision in In re McDonald, in which the

Supreme Court directed the Clerk of Court “not to accept any further petitions [for certain



                                                 17
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 18 of 23




writs]” from an abusive litigant unless he paid the docketing fees and submitted his petition in

compliance with court rules. 489 U.S. 180, 180 (1989) (per curiam). The Supreme Court

recognized in McDonald, that, although it granted the vast majority of in forma pauperis

applications, revoking that privilege was appropriate when a litigant demonstrated abusive

behavior, noting that:

       paupers filing pro se petitions are not subject to the financial considerations—
       filing fees and attorney’s fees—that deter other litigants from filing frivolous
       petitions. Every paper filed with the Clerk of this Court, no matter how
       repetitious or frivolous, requires some portion of the institution’s limited
       resources. A part of the Court’s responsibility is to see that these resources are
       allocated in a way that promotes the interests of justice. The continual processing
       of petitioner’s frivolous requests for extraordinary writs does not promote that
       end.

Id, 489 U.S. at 184. Hurt observed that the Supreme Court has since “regularly issued blanket

prohibitions against granting IFP status for non-criminal petitions from abusive filers.” Hurt,

544 F.3d at 310. Furthermore, the Prison Litigation Reform Act amended the in forma pauperis

statute in 1996 to introduce 28 U.S.C. § 1915(g), commonly known as the “three strikes rule,”

which prohibits incarcerated litigants who previously filed three meritless cases from proceeding

on an in forma pauperis basis unless they are in imminent danger of serious physical injury. The

D.C. Circuit reasoned that, “[i]f such a rule is appropriate for prisoners, who are severely limited

in their ability to earn money to pay filing fees, surely it is permissible for similarly vexatious

non-incarcerated litigants.” Hurt, 544 F.3d at 310.

       Hurt and McDonald suggest that district courts have the flexibility to prospectively

prohibit in forma pauperis filings in those limited situations presented by abusive litigants who

have a demonstrated record of abusing the in forma pauperis privilege and for whom a narrower

injunction would be insufficient to capture the problematic litigation behavior. Although

McDonald issued before Matter of Packer Ave. Associates and Abdul-Akbar, neither of those

                                                  18
           Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 19 of 23




opinions considered its impact on the approach articulated in Green. 7 Furthermore, the Third

Circuit has acknowledged the common use by other courts of injunctions prospectively

prohibiting additional in forma pauperis filings 8 and has itself revoked the in forma pauperis

privilege for abusive filers. See In re Ross, 858 F.3d 779, 787 (3d Cir. 2017) (observing that

“broad filing restrictions are common and often justified” in addressing abusive litigation and

citing cases prospectively limiting litigants from proceeding pro se and in forma pauperis);

Aruanno v. Davis, 679 F. App’x 213, 216 n.6 (3d Cir. 2017) (per curiam) (citing McDonald and

Hurt in declining to address “the propriety” of a “prospective restriction on [a litigant’s] ability

to proceed IFP” while affirming district court’s denial of in forma pauperis status on the basis

that the litigant was abusive); In re: Witherspoon, No. 15-8012 (3d Cir. Feb. 20, 2015 Order)

(after finding litigant’s filings “show an especially abusive pattern aimed at taking advantage of

the in forma pauperis privilege,” directing that the litigant’s “in forma pauperis and electronic

filing privileges are hereby revoked” and that district court clerks should not docket any appeal

filed by the litigant unless accompanied by the filing fees).



7
    McDonald is quoted in Abdul-Akbar, but it’s impact on Green was not discussed.
8
  Other courts have revoked the privilege of proceeding in forma pauperis from litigants who
have abused that privilege. See Maxberry v. S.E.C., 879 F.2d 222, 224 (6th Cir. 1989) (per
curiam) (“[W]e hereby direct the Clerk of this Court to refuse to accept any further filings from
Maxberry in which he seeks to proceed in forma pauperis on appeal from judgments dismissing
any of his civil suits. Maxberry may proceed on appeal only if he submits the required docketing
fee . . . .”); Riches v. Parcells, Civ. A. No. 07-1891, 2008 WL 117887, at *2 (E.D. Cal. Jan. 10,
2008) (“The Clerk of the Court is RESTRICTED from filing any civil complaints of Jonathan
Lee Riches in this Court without payment of the full statutory filing fee. The Clerk is directed to
REFUSE any complaint that is not accompanied by the fee at the time of its attempted filing.”).
The Supreme Court has also extended McDonald to prohibit abusive litigants from proceeding in
forma pauperis in other contexts. See Martin v. D.C. Court of Appeals, 506 U.S. 1, 3 (1992)
(extending to petitions for certiorari); In re Sindram, 498 U.S. 177, 180, 111 (1991) (when
abusive litigant filed baseless mandamus petition, finding it “appropriate to deny in forma
pauperis status to petitioner in this and all future petitions for extraordinary relief”).


                                                 19
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 20 of 23




       Furthermore, as Hurt correctly points out, if the Congressional limit on prisoner’s access

to in forma pauperis status is constitutional, it stands to reason that similar restrictions may be

imposed on abusive non-prisoner litigants when warranted by their abuse of process. Indeed, the

Third Circuit has held that the “three strikes” provision “does not block a prisoner’s access to the

federal courts. It only denies the prisoner the privilege of filing before he has acquired the

necessary filing fee.” 9 Abdul-Akbar v. McKelvie, 239 F.3d 307, 314 (3d Cir. 2001) (en banc).

So, too, with non-prisoner litigants, who are better positioned to access the services of counsel or

legal aid services if they have a meritorious claim to pursue and are unable to prepay the fees.

       Furthermore, the Seventh Circuit has offered a valid critique of the approach that allows

abusive litigants to continue filing under the guise of seeking permission from the court:

       Often in such situations [with abusive litigants]—and they are distressingly
       common—courts enjoin the frivolous litigant from filing any paper with the court
       or its personnel without express prior authorization by a judge of the court. The
       problem with that response is that it places on the court, specifically the
       designated judge, the burden of reading the litigant’s requests for authorization to
       file. It allows the barrage to continue, just with different labels on the filings and
       perhaps with fewer judges having to read the filings.

Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995) (internal citation omitted). The

Seventh Circuit suggested “[a] response less burdensome to the judiciary” which, in that case,

took the form of a direction to “the clerks of all federal courts in the circuit to return unfiled any

papers that the litigant [in question] attempt[ed] to file, unless and until he [paid certain]

sanctions that [had] been imposed against him” with the exception of criminal and habeas




9
 That the plaintiff in Abdul-Akbar v. McKelvie was the same litigant in Abdul-Akbar v. Watson
who was permitted to file new cases if he sought leave of court suggests that the Green approach
was insufficient to deter this litigant from filing new cases and burdening the courts.


                                                  20
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 21 of 23




cases. 10 Id. Viewing the current legal landscape, the Court concludes that the approach taken

by Green and endorsed by the Third Circuit, while permissible, is not required. The Court also

concludes that the modern approach supports use of an prospective injunction to limit in forma

pauperis filings by litigants who have a demonstrated record of abusing the in forma pauperis

privilege, provided the litigant is first given notice and an opportunity to respond to the proposed

injunction.

        Because of Elansari’s demonstrated record of abusing the in forma pauperis privilege and

the lack of a limiting feature that otherwise captures his recreational litigation activity in this

Court, the Court will direct Elansari to show cause why he should not be subjected to an

injunction in this Court preventing him from filing any new civil, non-habeas cases on an in

forma pauperis basis, unless: (1) he does so through counsel; (2) he becomes incarcerated and

he files a lawsuit challenging the conditions of his confinement; or (3) he seeks review of a final

decision of the Commissioner of Social Security pursuant to 42 U.S.C. § 405(g), denying him

social security benefits. In other words, to proceed with a new civil action, Elansari would be

required to either pay the fees in full up front or he would be required to file through counsel,

unless: (1) he were filing a petition for a writ of habeas corpus; (2) he became incarcerated and

filed a lawsuit challenging the conditions of his confinement; or (3) he sought review from a

decision of the Commissioner of Social Security pursuant to 42 U.S.C. § 405(g), denying him

social security benefits. The injunction also would not apply to criminal cases.

        The Court has exempted certain categories of litigation from this prospective prohibition

on proceeding in forma pauperis in an effort to narrowly-tailor the proposed injunction, as best




10
  The abusive litigant in Mack was not proceeding in forma pauperis, but had engaged in other
abusive behavior for which he was sanctioned.
                                                  21
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 22 of 23




possible, to address Elansari’s problematic litigation activity without being overbroad. The

Court would not apply this injunction to habeas petitions, so Elansari would still be permitted to

challenge the constitutionality of his present or future convictions or imprisonment. The Court

also would not apply this injunction to cases Elansari might file were he to be imprisoned that

challenge his conditions of confinement. Although he is not currently incarcerated, the Court

leaves this subset of cases open to Elansari, with the observation that, were he to file frivolous

litigation in that context, he might find himself unable to proceed in forma pauperis because of

28 U.S.C. § 1915(g). The Court also would not apply this injunction to cases Elansari might file

if he were to apply for, and be denied, social security benefits, as this is a narrow subset of cases

that does not fall within the range of civil litigation Elansari has pursued, and is limited to cases

against the Commissioner of Social Security. Elansari would also be able to proceed in forma

pauperis if he proceeded through counsel, who would of course be subject to sanctions if counsel

pursued frivolous litigation on Elansari’s behalf. Of course, if Elansari continued to engage in

abusive filing activity in those additional contexts, this injunction could be expanded as

necessary.

       The Court also recognizes the possibility that Elansari will change his abusive filing

behavior in the future. Therefore, the Court’s proposed injunction will permit Elansari to file

with this Court, no earlier than three years from the date of the proposed injunction order, one

motion to modify or rescind the injunction order. Elansari’s litigious behavior in this Court

began approximately two-and-a-half years ago, but the public record suggest it goes back longer.

Three years is both a sufficient cooling off period for Elansari to reconsider his approach to

litigation, and proportional to Elansari’s multi-year pattern of conduct. Elansari will only be




                                                  22
         Case 2:21-cv-00141-JHS Document 6 Filed 01/28/21 Page 23 of 23




given one opportunity to make his case for vacating or modifying the injunction, should the

Court impose one. Mack, 45 F.3d at 186 (“Perpetual orders are generally a mistake.”).

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Elansari leave to proceed in forma

pauperis and dismiss his Complaint as legally frivolous with prejudice because amendment

would be futile. Elansari will be directed to show cause within seven (7) days why an injunction

should not issue against him prohibiting him from proceeding in forma pauperis subject to the

exceptions described above. An appropriate Order follows.

                                            BY THE COURT:


                                            /s/Joel H. Slomsky, J.
                                            JOEL H. SLOMSKY, J.




                                               23
